Exhibit 10.14

 

SUNGARD INSURED RECEIVABLES FACILITY

PERFORMANCE UNDERTAKING

 

This Performance Undertaking (this “Undertaking”), dated as of August 11, 2005,
is executed by SUNGARD DATA SYSTEMS INC., a Delaware corporation (the
“Performance Guarantor”) in favor of SUNGARD FINANCING LLC, a Delaware limited
liability company, together with its successors and assigns, including JPMorgan
Chase Bank, N.A., as Administrative Agent on behalf of the Lenders and the
Insurer (collectively, the “Recipient”).

 

RECITALS

 

1. Each Subsidiary of the Performance Guarantor that is a Seller on the date
hereof and that becomes a Seller from time to time (collectively, the “Sellers”)
and Recipient have entered into or will enter into the SunGard Insured
Receivables Facility First Step Receivables Purchase Agreement, dated as of
August 11, 2005 (as amended, restated or otherwise modified from time to time,
the “First Step Agreement”), pursuant to which each Seller thereunder, subject
to the terms and conditions contained therein, is selling its right, title and
interest in its Receivables, Seller Related Security and Collections thereof to
Recipient.

 

2. Each Seller is a Subsidiary of Performance Guarantor and Performance
Guarantor is expected to receive substantial direct and indirect benefits from
the sale of Receivables, Seller Related Security and Collections thereof by the
Sellers to the Recipient pursuant to the First Step Agreement (which benefits
are hereby acknowledged by the Performance Guarantor).

 

3. As an inducement for Recipient to purchase the Sellers’ Receivables, Seller
Related Security and Collections pursuant to the First Step Agreement,
Performance Guarantor has agreed to and wishes to guaranty to the Recipient the
due and punctual performance by each Seller of its obligations under or in
respect of the First Step Agreement and the Collection Agent Related Obligations
(as hereinafter defined).

 

AGREEMENT

 

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

 

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the First Step Agreement,
the Second Step Agreement, or Schedule A to the Credit Agreement. Capitalized
terms used in Section 6 or in Section 9 hereof and not defined herein, in the
First Step Agreement, in the Second Step Agreement, or in Schedule A to the
Credit Agreement shall have the respective meanings assigned thereto in the
Senior Credit Agreement. In addition:

 

“Obligations” means, collectively, (i) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by each Seller under and
pursuant to the First Step Agreement and each other document executed and
delivered by any Seller pursuant to the First Step Agreement, including, without
limitation, the due and punctual payment of all sums which are or may become due
and owing by any Seller under



--------------------------------------------------------------------------------

the First Step Agreement, whether for fees, expenses (including counsel fees),
indemnified amounts or otherwise, whether upon any termination or for any other
reason and (ii) all obligations of any Person (1) that acts as or discharges the
duties of the collection agent, or its permitted successors and assigns (the
“Collection Agent”) under the Collection Agent Agreement, dated as of August 11,
2005, by and between Performance Guarantor, as initial Collection Agent, and
Recipient (as amended, restated or otherwise modified, the “Collection Agent
Agreement” and, together with the First Step Agreement, the “Agreements”) and
(2) which arise pursuant to the Collection Agent Agreement as a result of a
Collection Agent’s termination as Collection Agent (all such obligations
collectively, the “Collection Agent Related Obligations”).

 

Section 2. Guaranty of Performance of Obligations. Performance Guarantor hereby
guarantees to Recipient, the full and punctual payment and performance by each
Seller and Collection Agent of the Obligations. This Undertaking is an absolute,
unconditional and continuing guaranty of the full and punctual performance of
all of the Obligations of each Seller and Collection Agent under the Agreements
and each other document executed and delivered by each Seller and Collection
Agent pursuant to the Agreements and is in no way conditioned upon any
requirement that Recipient first attempt to collect any amounts owing by such
Seller or Collection Agent to Recipient, the Administrative Agent, Funding
Agents, Conduit Lenders, Committed Lenders or the Insurer from any other Person
or resort to any collateral security, any balance of any deposit account,
intercompany payable or intercompany promissory note of any Seller or any
Collection Agent, or any other Person or other means of obtaining payment.
Should any Seller or Collection Agent default in the payment or performance of
any of the Obligations, Recipient (or its assigns) may cause the immediate
performance by Performance Guarantor of the Obligations and cause any payment
Obligations to become forthwith due and payable to Recipient (or its assigns),
without demand or notice of any nature (other than as expressly provided
herein), all of which are hereby expressly waived by Performance Guarantor.
Notwithstanding the foregoing, this Undertaking is not a guarantee of the
collection of any of the Receivables and Performance Guarantor shall not be
responsible for any Obligations to the extent that the failure to perform such
Obligations by any Seller or Collection Agent results from Receivables being
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor; provided, that nothing herein shall
relieve any Seller or Collection Agent from performing in full its Obligations
under the Agreements or Performance Guarantor of its undertaking hereunder with
respect to the full performance of such duties.

 

Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and legal expenses) incurred or expended by Recipient in connection
with the Obligations, this Undertaking and the enforcement thereof, together
with interest on amounts recoverable under this Undertaking from the time when
such amounts become due until payment, at a rate of interest (computed for the
actual number of days elapsed based on a 360 day year) equal to the Base Rate
plus 2% per annum, such rate of interest changing from time to time when and as
the Base Rate changes.

 

2



--------------------------------------------------------------------------------

Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Early Amortization Event (under and as
defined in either of the First Step Agreement or the Collection Agent
Agreement), Event of Default, other default or omission by any Seller or
Collection Agent or asserting any other rights of Recipient under this
Undertaking. Performance Guarantor warrants that it has adequate means to obtain
from any Seller or Collection Agent, on a continuing basis, information
concerning the financial condition of any Seller or Collection Agent, and that
it is not relying on Recipient to provide such information, now or in the
future. Performance Guarantor also irrevocably waives all defenses (i) that at
any time may be available in respect of the Obligations by virtue of any statute
of limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Undertaking,
to deal with each Seller and Collection Agent and with each other party who now
is or after the date hereof becomes liable in any manner for any of the
Obligations, in such manner as Recipient (and its assigns) in its sole
discretion deems fit, and to this end Performance Guarantor agrees that the
validity and enforceability of this Undertaking, including without limitation,
the provisions of Section 7 hereof, shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Obligations or any part thereof
or any agreement relating thereto, or any collateral securing the Obligations or
any part thereof; (c) any waiver of any right, power or remedy or of any Early
Amortization Event (under and as defined in either of the First Step Agreement
or the Collection Agent Agreement), Event of Default, or default with respect to
the Obligations or any part thereof or any agreement relating thereto; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other obligation of any
person or entity with respect to the Obligations or any part thereof; (e) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to the Obligations or any part thereof; (f) the application of
payments received from any source to the payment of any payment Obligations of
any Seller or Collection Agent or any part thereof or amounts which are not
covered by this Undertaking even though Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of any Seller or Collection Agent or to amounts which are not
covered by this Undertaking; (g) the existence of any claim, setoff or other
rights which Performance Guarantor may have at any time against any Seller or
Collection Agent in connection herewith or any unrelated transaction; (h) any
assignment or transfer of the Obligations or any part thereof; or (i) any
failure on the part of any Seller or Collection Agent to perform or comply with
any term of the Agreements or any other document executed in connection
therewith or delivered thereunder, all whether or not Performance Guarantor
shall have had notice or knowledge of any act or omission referred to in the
foregoing clauses (a) through (i) of this Section 4.

 

3



--------------------------------------------------------------------------------

Section 5. Unenforceability of Obligations Against Seller or Collection Agents.
Notwithstanding (a) any change of ownership of any Seller or Collection Agent or
the insolvency, bankruptcy or any other change in the legal status of any Seller
or Collection Agent; (b) the change in or the imposition of any law, decree,
regulation or other governmental act which does or might impair, delay or in any
way affect the validity, enforceability or the payment when due of the
Obligations; (c) the failure of any Seller or Collection Agent or Performance
Guarantor to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Obligations or this Undertaking, or to take any
other action required in connection with the performance of all obligations
pursuant to the Obligations or this Undertaking; or (d) if any of the moneys
included in the Obligations have become irrecoverable from any Seller or
Collection Agent for any other reason other than final payment in full of the
payment Obligations in accordance with their terms, this Undertaking shall
nevertheless be binding on Performance Guarantor. This Undertaking shall be in
addition to any other guaranty or other security for the Obligations, and it
shall not be rendered unenforceable by the invalidity of any such other guaranty
or security. In the event that acceleration of the time for payment of any of
the Obligations is stayed upon the insolvency, bankruptcy or reorganization of
any Seller or Collection Agent or for any other reason with respect to any
Seller or Collection Agent, all such amounts then due and owing with respect to
the Obligations under the terms of the Agreements, or any other agreement
evidencing, securing or otherwise executed in connection with the Obligations,
shall be immediately due and payable by Performance Guarantor.

 

Section 6. Representations and Warranties. Performance Guarantor represents and
warrants to the Recipient that:

 

(a) Existence, Qualification and Power; Compliance with Laws. Performance
Guarantor (a) is duly formed, validly existing and in good standing under the
Laws of the jurisdiction of its organization, (b) has all requisite power and
authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Transaction
Documents to which it is a party, (c) is duly qualified and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (c), (d) or (e), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

(b) Authorization; No Contravention. The execution, delivery and performance by
Performance Guarantor of this Undertaking are within Performance Guarantor’s
corporate power, have been duly authorized by all necessary corporate action,
and do not and will not (a) contravene the terms of any of Performance
Guarantor’s Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien, or require any payment to be made
under (i) any Contractual Obligation to which Performance Guarantor is a party
or affecting Performance Guarantor or the properties of Performance Guarantor or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any

 

4



--------------------------------------------------------------------------------

Governmental Authority or any arbitral award to which Performance Guarantor or
its property is subject; or (c) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

(c) Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, Performance Guarantor of this Undertaking or (b) the exercise by
Recipient of its rights hereunder except for (i) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (ii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

 

(d) Binding Effect. This Undertaking has been duly executed and delivered by
Performance Guarantor. This Undertaking constitutes a legal, valid and binding
obligation of Performance Guarantor, enforceable against Performance Guarantor
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 

(e) Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Performance Guarantor, threatened in writing
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Performance Guarantor or against any of its
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

(f) Financial Statements; No Material Adverse Effect. (i) The Audited Financial
Statements and the Unaudited Financial Statements fairly present in all material
respects the financial condition of the Performance Guarantor and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein. During
the period from December 31, 2004 to and including the date hereof, there has
been (A) no sale, transfer or other disposition by the Performance Guarantor or
any of its Subsidiaries of any material part of the business or property of the
Performance Guarantor or any of its Subsidiaries, taken as a whole and (B) no
purchase or other acquisition by the Performance Guarantor or any of its
Subsidiaries of any business or property (including any Equity Interests of any
other Person) material in relation to the consolidated financial condition of
the Performance Guarantor and its Subsidiaries, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto or has
not otherwise been disclosed in writing to the Recipient prior to the date
hereof.

 

5



--------------------------------------------------------------------------------

(ii) As of the date hereof, neither the Performance Guarantor nor any of its
Subsidiaries has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (A) the liabilities reflected on Schedule 5.05 of the
Senior Credit Agreement, (B) obligations arising under the Senior Credit
Agreement or this Undertaking and (C) liabilities incurred in the ordinary
course of business) that, either individually or in the aggregate, have had or
could reasonably be expected to have a Material Adverse Effect.

 

(g) No Default. Neither the Performance Guarantor nor any of its Subsidiaries is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(h) Taxes. Except as set forth in Schedule 5.10 to the Senior Credit Agreement
and except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Performance Guarantor and
its Subsidiaries have filed all Federal and state and other tax returns and
reports required to be filed, and have paid all Federal and state and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those (i) which are not overdue by more than thirty (30) days or (ii) which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.

 

(i) Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of the Performance Guarantor to the
Recipient in connection with the transactions contemplated hereby and the
negotiation of this Undertaking or delivered hereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information and pro forma financial information, the
Performance Guarantor represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material.

 

(j) Solvency. On the date hereof, after giving effect to the Transactions, the
Performance Guarantor and its Subsidiaries, on a consolidated basis, are
Solvent.

 

(k) ERISA. (i) Except as set forth in Schedule 5.11(a) to the Senior Credit
Agreement or as could not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan is in compliance
in with the applicable provisions of ERISA, the Code and other Federal or state
Laws.

 

(ii) No ERISA Event has occurred during the five year period prior to the date
on which this representation is made or deemed made with respect to any

 

6



--------------------------------------------------------------------------------

Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency” (as
defined in Section 412 of the Code), whether or not waived; (iii) neither the
Performance Guarantor nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Performance Guarantor nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Performance Guarantor nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
paragraph (k)(ii), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(l) Investment Company Act; Public Utility Holding Company Act. None of the
Performance Guarantor, any Person Controlling the Performance Guarantor, or any
Subsidiary of the Performance Guarantor (i) is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, or (ii) is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

 

Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Obligations are paid in full Performance Guarantor:
(a) will not enforce or otherwise exercise any right of subrogation to any of
the rights of Recipient, the Administrative Agent, the Funding Agents, the
Conduit Lenders, the Committed Lenders or the Insurer against any Seller or
Collection Agent, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Administrative Agent,
the Funding Agents, the Conduit Lenders, the Committed Lenders or the Insurer
against any Seller or Collection Agent and all contractual, statutory or legal
or equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
any Seller or Collection Agent that arise from the existence or performance of
Performance Guarantor’s obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against any Seller or Collection Agent in respect of
any liability of Performance Guarantor to any Seller or Collection Agent and
(d) waives any benefit of and any right to participate in any collateral
security which may be held by Recipient, the Administrative Agent or the
Purchasers. The payment of any amounts due with respect to any indebtedness of
any Seller or Collection Agent now or hereafter owed to Performance Guarantor is
hereby subordinated to the prior payment in full of all of the Obligations.
Performance Guarantor agrees that, after the occurrence of any default in the
payment or performance of any of the Obligations, Performance Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of any
Seller or Collection Agent to Performance Guarantor until all of the Obligations
shall have been paid and performed in full. If, notwithstanding the foregoing
sentence, Performance

 

7



--------------------------------------------------------------------------------

Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness while any Obligations are still unperformed or outstanding, such
amounts shall be collected, enforced and received by Performance Guarantor as
trustee for Recipient (and its assigns) and be paid over to Recipient (or its
assigns) on account of the Obligations without affecting in any manner the
liability of Performance Guarantor under the other provisions of this
Undertaking. The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.

 

Section 8. Termination of Undertaking. Performance Guarantor’s obligations
hereunder shall continue in full force and effect until the later of (i) all
Obligations are finally paid and satisfied in full and the Collection Agent
Agreement is terminated, or (ii) all obligations under the Credit Agreement and
the Insurance Agreement have been paid in full and the Insurer shall have no
further obligations under the Policy; provided, that in either instance this
Undertaking shall continue to be effective or shall be reinstated, as the case
may be, if at any time payment or other satisfaction of any of the Obligations
is rescinded or must otherwise be restored or returned upon the bankruptcy,
insolvency, or reorganization of any Seller or Collection Agent or otherwise, as
though such payment had not been made or other satisfaction occurred, whether or
not Recipient (or its assigns) is in possession of this Undertaking. No
invalidity, irregularity or unenforceability by reason of the federal bankruptcy
code or any insolvency or other similar law, or any law or order of any
government or agency thereof purporting to reduce, amend or otherwise affect the
Obligations shall impair, affect, be a defense to or claim against the
obligations of Performance Guarantor under this Undertaking.

 

Section 9. Financial Statements and Other Information. (a) Financial Statements.
Performance Guarantor will maintain for itself and each of its Subsidiaries, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to Recipient (or its assigns):

 

(i) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Performance Guarantor beginning with the 2005 fiscal
year, a consolidated balance sheet of the Performance Guarantor and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

 

(ii) as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Performance Guarantor, a consolidated balance sheet of the Performance
Guarantor

 

8



--------------------------------------------------------------------------------

and its Subsidiaries as at the end of such fiscal quarter, and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Performance Guarantor as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Performance Guarantor and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

(iii) as soon as available, and in any event no later than ninety (90) days
after the end of each fiscal year of the Performance Guarantor, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Performance Guarantor and its Subsidiaries as
of the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect; and

 

(iv) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 9(a)(i) and 9(a)(ii) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in Sections 9(a)(i) and 9(a)(ii)
above may be satisfied with respect to financial information of the Performance
Guarantor and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent of Holdings)
or (B) the Performance Guarantor’s or Holdings’ (or any direct or indirect
parent thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the
SEC; provided that, with respect to each of clauses (A) and (B), (i) with
respect to information relating to Holdings (or a parent thereof), such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to Holdings
(or such parent), on the one hand, and the information relating to the
Performance Guarantor and the Restricted Subsidiaries on a standalone basis, on
the other hand and (ii) such materials are accompanied by a report and opinion
of PricewaterhouseCoopers LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

 

9



--------------------------------------------------------------------------------

(b) Certificates; Other Information. Performance Guarantor will furnish to
Recipient (or its assigns):

 

(i) no later than five (5) days after the delivery of the financial statements
referred to in Section 9(a)(i), a certificate of its independent registered
public accounting firm certifying such financial statements;

 

(ii) no later than five (5) days after the delivery of the financial statements
referred to in Sections 9(a)(i) and 9(a)(ii), a duly completed Compliance
Certificate signed by a Responsible Officer of the Performance Guarantor;

 

(iii) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Performance Guarantor files with the SEC or with any Governmental Authority that
may be substituted therefor (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Recipient pursuant hereto;

 

(iv) promptly after the furnishing thereof, copies of any material requests or
material notices received by the Performance Guarantor (other than in the
ordinary course of business) or material statements or material reports
furnished to any holder of debt securities of the Performance Guarantor or of
any of its Subsidiaries pursuant to the terms of any Bridge Loan Agreement, any
documentation relating to Permanent Financing, Existing Notes Documentation, New
Notes Documentation or Junior Financing Documentation in a principal amount
greater than the Threshold Amount and not otherwise required to be furnished to
the Lenders pursuant to any other clause of this Section 9(b); and

 

(v) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Performance Guarantor or any Subsidiary,
or compliance with the terms of the Transaction Documents, as the Recipient may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 9(a)(i) or 9(a)(ii) or
Section 9(b)(iv) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Performance Guarantor posts such documents, or provides a link thereto on the
Performance Guarantor’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Performance
Guarantor’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which the Recipient has access (whether a commercial, third-party
website or whether sponsored by the Recipient); provided that: (i) upon written
request by the Recipient, the Performance Guarantor shall deliver paper copies
of such documents to the Recipient until a written request to cease delivering
paper copies is given by the Recipient and (ii) the Performance Guarantor shall
notify (which may be by facsimile or electronic mail) the Recipient of the
posting of any such documents and provide to the Recipient by

 

10



--------------------------------------------------------------------------------

electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Performance
Guarantor shall be required to provide paper copies of the Compliance
Certificates required by Section 9(b)(ii) to the Recipient.

 

(c) Notices of Material Events. Performance Guarantor will notify the Recipient
(or its assigns) in writing of any of the following promptly upon learning of
the occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:

 

(i) the occurrence of each Early Amortization Event and each Potential Early
Amortization Event;

 

(ii) of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including arising out of or resulting from breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of the Performance Guarantor, any dispute, litigation, investigation,
proceeding or suspension between the Performance Guarantor and any Governmental
Authority, the commencement of, or any material development in, any litigation
or proceeding affecting the Performance Guarantor, including pursuant to any
applicable Environmental Laws or in respect of IP Rights or the assertion or
occurrence of any noncompliance by the Performance Guarantor with, or liability
under, any Environmental Law or Environmental Permit, or the occurrence of any
ERISA Event; and

 

(iii) any downgrade in the rating of any Indebtedness of Performance Guarantor
or any of its Subsidiaries by Standard & Poor’s Ratings Group or by Moody’s
Investors Service, Inc., setting forth the Indebtedness affected and the nature
of such change.

 

Each notice delivered under this clause (c) shall be accompanied by a statement
of a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

(d) Inspection Rights. Permit representatives and independent contractors of the
Recipient to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, to the extent required by and in the manner
specified in the Collection Agency Agreement.

 

(e) No Contest. Performance Guarantor will not at any time in the future deny
that this Undertaking or any other Transaction Document to which it is a party
constitutes its legal, valid and binding obligation.

 

Section 10. Transition of Sellers. Performance Guarantor will, at its sole
expense, use reasonable commercial efforts to cause each Bridge Seller to be
eligible to be a Seller under the First Step Agreement. In connection therewith,
Performance Guarantor will at the request of the Administrative Agent
(subassignee of the Recipient) cause the

 

11



--------------------------------------------------------------------------------

Bridge Seller to execute a Joinder and Termination Agreement attached as
“Exhibit I” to the First Step Agreement.

 

Section 11. Effect of Bankruptcy. This Undertaking shall survive the insolvency
of any Seller or Collection Agent and the commencement of any case or proceeding
by or against any Seller or Collection Agent under the federal bankruptcy code
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes. No automatic stay under the federal bankruptcy code
with respect to any Seller or Collection Agent or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes to which any Seller
or Collection Agent is subject shall postpone the obligations of Performance
Guarantor under this Undertaking.

 

Section 12. Setoff. Regardless of the other means of obtaining payment of any of
the Obligations, Recipient (and its assigns) is hereby authorized at any time
and from time to time, without notice to Performance Guarantor (any such notice
being expressly waived by Performance Guarantor) and to the fullest extent
permitted by law, to set off and apply any deposits and other sums against the
obligations of Performance Guarantor under this Undertaking, whether or not
Recipient (or any such assign) shall have made any demand under this Undertaking
and although such Obligations may be contingent or unmatured.

 

Section 13. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.

 

Section 14. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request. Performance Guarantor also agrees to do all such things and
execute all such documents as Recipient (or its assigns) may reasonably consider
necessary or desirable to give full effect to this Undertaking and to perfect
and preserve the rights and powers of Recipient hereunder.

 

Section 15. Successors and Assigns. This Undertaking shall be binding upon
Performance Guarantor, its successors and permitted assigns, and shall inure to
the benefit of and be enforceable by Recipient and its successors and assigns.
Performance Guarantor consents to any assignment by Recipient of its right,
title and interest under this Undertaking to any Person (and its assignees).
Performance Guarantor may not assign or transfer any of its obligations
hereunder without the prior written consent of each of Recipient and the
Controlling Party. Without limiting the generality of the foregoing sentence,
Recipient may assign or otherwise transfer the Agreements, any other documents
executed in connection therewith or delivered thereunder or any other agreement
or note held by them evidencing, securing or otherwise executed in connection
with the Obligations, or sell participations in any interest therein, to any
other entity or other person, and such other

 

12



--------------------------------------------------------------------------------

entity or other person shall thereupon become vested, to the extent set forth in
the agreement evidencing such assignment, transfer or participation, with all
the rights in respect thereof granted to the Recipient herein.

 

Section 16. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Controlling Party and Performance Guarantor. No failure on the part of
Recipient to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

 

Section 17. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if either to
Performance Guarantor or Recipient, at the respective address set forth on
Schedule A hereto, or at such other addresses as each of Performance Guarantor
or any Recipient may designate in writing to the other. Each such notice or
other communication shall be effective if given by telecopy, upon the receipt
thereof, if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or if
given by any other means, when received at the address specified in this
Section 17.

 

Section 18. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PROVISIONS THEREOF OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

Section 19. CONSENT TO JURISDICTION. EACH OF PERFORMANCE GUARANTOR AND RECIPIENT
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS UNDERTAKING, THE FIRST STEP
AGREEMENT, COLLECTION AGENT AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION THEREWITH OR DELIVERED THEREUNDER AND EACH OF PERFORMANCE GUARANTOR
AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.

 

Section 20. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS UNDERTAKING
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF

 

13



--------------------------------------------------------------------------------

THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY TRANSACTION DOCUMENT, OR
THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS UNDERTAKING MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 20
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 21. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after all
outstanding senior Indebtedness of any Conduit Lender, SunGard Financing or
SunGard Funding has indefeasibly been paid in full, it will not institute
against, or join any other Person in instituting against, any Conduit Lender,
SunGard Financing or SunGard Funding any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

Section 22. Reinstatement. To the extent that the Performance Guarantor makes a
payment to the Recipient, or the Recipient receives any payment or proceeds with
respect to this Undertaking or any other amount payable in connection therewith,
which payment or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then, and to the extent such payment
or proceeds are set aside, all such amounts payable in connection with this
Undertaking intended to be satisfied, shall be reinstated and revived and shall
continue in full force and effect, as if such payment or proceeds had not been
received by the Recipient. This Section shall survive termination of this
Undertaking.

 

Section 23. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Obligations. The provisions of this Undertaking are severable, and in any action
or proceeding involving any state corporate law, or any state or federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of Performance Guarantor hereunder would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.

 

*    *    *    *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

 

SUNGARD DATA SYSTEMS INC., as Performance Guarantor By:   /s/    ANDREW P.
BRONSTEIN        

Name:

  Andrew P. Bronstein

Title:

  Vice President, Controller and Assistant Secretary SUNGARD FINANCING LLC, as
Recipient By:   /s/    MICHAEL J. RUANE        

Name:

  Michael J. Ruane

Title:

  President, Treasurer and Assistant Secretary

 

15



--------------------------------------------------------------------------------

Schedule A

Addresses for Notices

 

Performance Guarantor

 

SunGard Data Systems Inc.

680 East Swedesford Road

Wayne, Pa 19087-1605

 

Attention: Michael J. Ruane

     Phone: 484-582-5405

     Fax: 610-225-1120

     Email: michael.ruane@sungard.com

 

Copy to: Victoria E. Silbey

     Phone: 484-582-5542

     Fax: 610-687-3725

     Email: victoria.silbey@sungard.com

 

Recipient

 

SunGard Financing LLC

680 East Swedesford Road

Wayne, Pa 19087-1605

 

Attention: Michael J. Ruane

     Phone: 484-582-5405

     Fax: 610-225-1120

     Email: michael.ruane@sungard.com

 

Copy to: Victoria E. Silbey

     Phone: 484-582-5542

     Fax: 610-687-3725

     Email: victoria.silbey@sungard.com

 

16